DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities:  
Regarding claim 10, “(radio detection and ranging)” should be omitted or removed from parentheses in order to avoid confusion as to what the limitation “radar” entails. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ufkes (US 2018/0193502).
Regarding claim 1, Ufkes teaches a device comprising: 
a mobile robot (apparatus 100 of figure 1) including: 
a motor to drive a drive system to move the mobile robot in an area (see at least [0006]); 
a light source to output ultraviolet light (see at least [0006] which teaches UV-C emitters for disinfection); 
at least one first sensor to determine at least one from a group consisting of: an orientation of the mobile robot, a location of the mobile robot, and when the light source is within a predetermined distance of an object in the area (Ufkes teaches location and orientation can be done with various sensors, e.g. ranging sensor 116, see at least [0006, 0029, 0030]); and 
a controller, communicatively coupled to the drive system, the light source, and the at least one first sensor to control the drive system so as to stop or move the mobile 
However, Ufkes does not appear to explicitly disclose a “predetermined distance” to an object. As noted in at least [0029, 0044], Ufkes does teach preventing physical contact with objects using the ranging/proximity sensors. The Examiner contends it would have ben obvious to one having ordinary skill in the art to provide a set distance value, for instance 20 centimeters, in the mobile robot of Ufkes in relation to obstacles in order to provide a set distance buffer between obstacles and objects to be sanitized in order to help prevent collisions with the robot.  
Regarding claim 2, Ufkes teaches the at least one first sensor has a field of view of 70 degrees diagonally (see at least figure 1 which shows ranging sensor has a FOV of at least 70 degrees).
Regarding claim 3, Ufkes teaches a ranging sensor as noted in the rejection to claim 1 above, however is silent as to the specifics of the range of the detection distance being between 0.2-4 meters. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have provided the ranging sensors of Ufkes with the claimed range, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to provide an appropriate detection range to 
Regarding claim 4, Ufkes teaches the at least one first sensor is disposed over the light source (see at least figures 1 and 5 which show sensors 116 as being in front of the light array 130, thus the Examiner contends sensor 116 is “over” the light source).  
Regarding claim 5, Ufkes teaches the at least one first sensor comprises a first side sensor disposed on a first side of the device and the second side sensor is disposed on a second side of the device (see at least figures 1 and 5 which show ranging sensors at the top side and bottom side of the emitter array 130).
Regarding claim 6, Ufkes teaches the first side sensor and the second side sensor are disposed over the light source (as addressed in the rejection to claim 4 above).
Regarding claim 7, Ufkes teaches at least one second sensor that is communicatively coupled to the controller, wherein the controller controls the drive system so as to stop or move the mobile robot before the light source is within the predetermined distance of the object based on at least one selected from a group consisting of: the signal received from the at least one first sensor and a signal received from the at least one second sensor (as addressed in the rejection to claim 1 via the first sensor, e.g. the ranging sensor 116. The second sensor is any of sensors 114, 118, 20, and 14 of figures 1 and 5 of Ufkes).
Regarding claim 8, Ufkes teaches the light source is disposed over the at least one second sensor (via orientation sensor 118 as described in at least [0030]).
Regarding claim 9, Ufkes teaches the at least one second sensor is oriented in a direction towards the light source (via orientation sensor 118 as described in at least [0030] which describes the orientation sensor 118 as aiding in the array orientation, thus signifying that orientation sensor is oriented in a direction “toward” the array).
Regarding claim 10, Ufkes teaches the at least one second sensor is selected from a group consisting of: a time-of-flight sensor, an ultrasonic sensor, a two-dimensional Light Detection and Ranging (LiDAR) sensor, a three-dimensional LiDAR sensor, and a radar (radio detection and ranging) sensor (see at least [0030] which teaches the sensor 118 can be any appropriate sensor).
Regarding claims 11 and 12, Ufkes teaches an orientation sensor as noted in the rejection to claims 9 and 10 above, however is silent as to the specifics of the FOV being 20-27 degrees and detection distance being 0.05-4 meters. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have provided the ranging sensors of Ufkes with the claimed ranges, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to provide an appropriate detection range and FOV to ensure the robot of Ufkes can properly detect obstacles and prevent getting too close to said obstacles. 
Regarding claim 13, Ufkes teaches the mobile robot includes a base with the drive system, and the at least one first sensor is selected from a group consisting of: a two-dimensional Light Detection and Ranging (LiDAR) sensor, a three-dimensional LiDAR sensor, and three-dimensional cameras, wherein the at least one first sensor is 
Regarding claim 14, Ufkes teaches the controller operates the mobile robot in an operation mode selected from at least one of the group consisting of: a manual mode, an autonomous mode, and a tele-operation mode (see at least [0033] which teaches remote operation).
Regarding claim 15, Ufkes teaches the controller receives at least one control signal from a user interface when operating in the manual mode, or from a communications interface when operating in the tele-operation mode, wherein the user interface and the communications interface are communicatively coupled to the controller (see at least [0008, 0033] which teaches the remotely operated user interface).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form, especially Stewart (US2016/0271803) and Kreitenberg (US 2016/0375166).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664